DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-7 and 9-16 are pending.
Claims 1, 3, 5-7 and 9-16 are rejected.
Claims 2, 4 and 8 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 5-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 5,409,877) in view of AzoNano, "Cobalt Oxide (Co3O4) Nanoparticles-Properties, Applications, July 2013, 2 pages, Mulaskey et al. (US 3,673,079), JP 5322073 B2 (machine generated English translation), and De Weerd (US 2006/0173223 A1),.
Takeuchi et al. disclose a method of preparing a linear primary alcohol, the method comprising: charging a reactor with a heterogeneous catalyst including a cobalt compound and an auxiliary metal and a Cn olefin; bringing the heterogeneous catalyst including a cobalt compound and auxiliary metal into contact with the Cn olefin; and supplying the reactor with a synthetic gas to obtain a Cn+1 alcohol wherein n is an integer of 2 to 20 (see entire disclosure, in particular the abstract; Summary of Invention; column 2, lines 10-38 and lines 53-65; column 3, lines 3-36; and Claims 1-2).   The reductive hydroformylation include reaction of a Cn olefin and synthetic gas (see column 3, lines 12-30). The selectivity of the Cn+1 alcohol is desired to be greater than 40% (see column 1, lines 16-26 and lines 49-52).   The reductive  hydroformylation reaction is performed at a temperature of 100°C to 250°C under a pressure of 4.9 bar to 98 bar, more preferably 7.8 to 49 bar (see column 3, lines 31-36).  The catalyst is composed of an inorganic oxide carrier, and two or more catalytic metal components supported on the carrier (see column 2, lines 11-13).  Any known inorganic oxide carrier may be used (see column 2, lines 14-15).  The carrier may be in the form of granule, pellet, powder or any other shaped body and preferably has a specific surface area of 0.1-1000 m2/g (see column 2, lines 19-22).  Supported on the inorganic oxide are catalytic metal components, the metals of which are cobalt and at least one auxiliary 
	Takeuchi et al. differ from the instant claims in that the inorganic oxide is not required to be a rod-shaped cobalt oxide.  Nonetheless, Takeuchi et al. disclose that any known inorganic oxide carrier may be used (see column 2, lines 14-15) and that the carrier may be in the form of granule, pellet, powder or any other shaped body (see column 2, lines 19-22).
	  AzoNano disclose that cobalt oxide is known to be used as both a catalyst and a catalyst carrier (see bullet 4 on page 2 under the headings Applications).
	Mulaskey et al. disclose that rod shaped catalyst can be used in a variety of conversion process and are suitable for use in packed beds through which reactant fluid is to be passed at appropriate reaction conditions of time, temperature, and pressure to promote selectively the desired conversions (see the paragraph bridging columns 1 and 2 and column 11, lines 5; column 5, lines 26-35; and column 11, lines 44-55).  The rod shaped catalyst include inorganic oxide carriers that may have other metals (see the paragraph bridging paragraphs 5 and 6).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select cobalt oxide as the inorganic oxide carrier in the process of Takeuchi et al., since Takeuchi et al. disclose that any known inorganic oxide carrier may be used and AzoNano disclose that cobalt oxide is known to be used as both a catalyst and a catalyst carrier.  Further, one having ordinary skill in 
Takeuchi et al. further differ from the instant claim 5 in that it is not required wherein a cross section of the rod-shaped cobalt oxide has an average diameter of 10 to 100 nm and an aspect ratio of 2 to 1000.  However, Takeuchi et al. disclose that the surface area of the shaped body can range from 0.1-1000 m2/g (see column 2, lines 22).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the size would vary based upon the shape that is selected. 
Takeuchi et al. further differ from the instant claim 7 in that it is not required wherein a conversion rate of the olefin is 95% or more.
JP 5322073 B2 discloses a process for preparing alcohols from olefins by hydroformylation (see entire disclosure).  JP 5322073 B2 discloses olefin conversions ranging from 20-98% (see abstract; paragraph 1 on page 4; paragraphs 2-5 of page 8; paragraph 2 on page 10; and the claims).  The reaction conditions are adapted to obtain the desired conversion (see for instance paragraphs 2 and 3 on page 10).
One having ordinary skill in the art would have found it obvious to obtain a conversion rate of the olefin of 95% or more in the process of Takeuchi et al. by varying 
Takeuchi et al. further differ from the instant claim 9 and 10 in that it is not required after obtaining the Cn+1 alcohol, dehydrating the Cn+1 alcohol to obtain a Cn+1 olefin, wherein the dehydration is conducted under an alumina catalyst.
De Weerd discloses a method of producing a linear α-olefin compound comprising dehydrating an alcohol obtained from a reductive hydroformylation in the presence of a catalyst such as gamma-alumina (see paragraphs 0017-0031).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dehydrate the alcohol product of Takeuchi et al. to its corresponding olefin, since De Weerd has shown that one can obtain a linear α-olefin compound by dehydrating an alcohol obtained from a reductive hydroformylation in the presence of a catalyst such as gamma-alumina.  The skilled artisan would have been motivated to do so, since De Weerd also discloses that there is a high demand for longer chain α-olefins for uses such as co-monomers in polyethylene production where they serve as plasticizers (see paragraph 0002).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699